DISMISS and Opinion Filed July 16, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00573-CV

                 RADIANT DARKSTAR PRODUCTION, LLC, Appellant
                                      V.
                           PHILIP B. SAUER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02152

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Lang
   This is an appeal from the trial court’s April 4, 2013 order overruling Radiant Darkstar

Productions, LLC’s motion to dissolve prejudgment writs of garnishment and emergency motion

to release funds deposited in the registry of the court. Because it appeared these interlocutory

orders were unappealable, we directed the parties to file letter briefs addressing our jurisdiction

over the appeal. See In re Tex. Am. Express, Inc., 190 S.W.3d 720, 727 (Tex. App.—2005, orig.

proceeding) (“As a general rule, writs and orders issued to aid judgment creditors in collecting

on their judgments are not appealable.”). In its letter brief, Radiant Darkstar stated it had also

filed a petition for writ of mandamus and had brought the appeal “in an abundance of caution” in

the event certain portions of the challenged orders were determined to be injunctive in nature.

See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2012) (allowing appeal

from interlocutory order of district court granting or refusing a temporary injunction or granting
or overruling a motion to dissolve temporary injunction). By opinion filed June 25, 2013, the

Court conditionally granted Darkstar’s petition for writ of mandamus, specifically finding

Darkstar has no adequate remedy at law. See In re Radiant Darkstar Prod., L.L.C., 05-13-

00586-CV, 2013 WL 3239672 (Tex. App.—Dallas June 25, 2013, orig. proceeding) (mem. op.).

Because the complained of orders are unappealable interlocutory orders and in light of this

Court’s June 25th opinion, we dismiss this appeal. See TEX. R. APP. P. 42.3(a); Tex. Am.

Express, 190 S.W.3d at 727.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE



130573F.P05




                                            –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RADIANT DARKSTAR PRODUCTION,                          On Appeal from the 134th Judicial District
LLC, Appellant                                        Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-13-02152.
No. 05-13-00573-CV         V.                         Opinion delivered by Justice Lang. Justices
                                                      Myers and Evans participating.
PHILIP B. SAUER, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Philip B. Sauer recover his costs of this appeal from appellant
Radiant Darkstar Production, LLC.


Judgment entered this 16th day of July, 2013.



                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –3–